Case 3:20-cv-05222-JD Document 10-6 Filed 08/04/20 Page 1 of 9




           EXHIBIT F
8/2/2020               Case 3:20-cv-05222-JD
                            Russia's RT Slams FacebookDocument
                                                      For Suspending10-6
                                                                     Anti-US,Filed  08/04/20
                                                                             Pro-Kremlin Viral Video Page
                                                                                                     Channels2::of 9 View
                                                                                                                Reader




             www.ibtimes.com /russias-rt-slams-facebook-suspending-anti-us-pro-kremlin-viral-video-channels-2765394


             Russia's RT Slams Facebook For Suspending Anti-US, Pro-
             Kremlin Viral Video Channels
             By Arthur Villasanta 02/18/19 AT 11:23 PM

             5-6 minutes


             RT (formerly Russia Today), the international TV network funded by the Russian government, is pushing
             back hard against Facebook for taking-down three online video channels airing anti-American content.
             The websites are owned by one of its subsidiaries.

             These websites which were critical of the US, NATO, and issues pertaining to Russia, targeted
             American millennials. It is believed to be part of a widespread Kremlin disinformation campaign which
             aims to continue sowing discord in the United States ahead of the 2020 presidential elections. Donald
             Trump is expected to become the Republican Party nominee for president.

             The pages removed by Facebook are run by Maffick Media based in Berlin, Germany. The owner of this
             firm is Ruptly, a video news agency subsidiary of RT. Ruptly owns 51 percent of Maffick Media. The rest
             is owned by Maffick Media CEO Anissa Naouai, an American journalist of Tunisian descent.

             Maffick Media isn’t registered in the U.S. but has hired American contractors and freelancers to work on
             the closed-down websites.

             Facebook suspended the pages on Feb. 15, saying the people behind them didn’t disclose where the
             pages are run from. These people also didn’t disclose their affiliation with their parent company (in this
             case Ruptly). All three websites remain offline today.

             CNN said the affected pages are Soapbox (a current-affairs page), an environmental channel named
             Waste-Ed, and the historical channel called Backthen. It said these sites had over 30 million video views
             in a short period of time.




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=16&url=https%3A%2F%2Fwww.ibtimes.com%2Frussias-rt-slams-f…   1/8
8/2/2020               Case 3:20-cv-05222-JD
                            Russia's RT Slams FacebookDocument
                                                      For Suspending10-6
                                                                     Anti-US,Filed  08/04/20
                                                                             Pro-Kremlin Viral Video Page
                                                                                                     Channels3::of 9 View
                                                                                                                Reader




             PLAY




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=16&url=https%3A%2F%2Fwww.ibtimes.com%2Frussias-rt-slams-f…   2/8
8/2/2020               Case 3:20-cv-05222-JD
                            Russia's RT Slams FacebookDocument
                                                      For Suspending10-6
                                                                     Anti-US,Filed  08/04/20
                                                                             Pro-Kremlin Viral Video Page
                                                                                                     Channels4::of 9 View
                                                                                                                Reader




             Top Articles




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=16&url=https%3A%2F%2Fwww.ibtimes.com%2Frussias-rt-slams-f…   3/8
8/2/2020               Case 3:20-cv-05222-JD
                            Russia's RT Slams FacebookDocument
                                                      For Suspending10-6
                                                                     Anti-US,Filed  08/04/20
                                                                             Pro-Kremlin Viral Video Page
                                                                                                     Channels5::of 9 View
                                                                                                                Reader




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=16&url=https%3A%2F%2Fwww.ibtimes.com%2Frussias-rt-slams-f…   4/8
8/2/2020               Case 3:20-cv-05222-JD
                            Russia's RT Slams FacebookDocument
                                                      For Suspending10-6
                                                                     Anti-US,Filed  08/04/20
                                                                             Pro-Kremlin Viral Video Page
                                                                                                     Channels6::of 9 View
                                                                                                                Reader




             Virus Curfew Imposed On Australia's Second‑biggest City




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=16&url=https%3A%2F%2Fwww.ibtimes.com%2Frussias-rt-slams-f…   5/8
8/2/2020               Case 3:20-cv-05222-JD
                            Russia's RT Slams FacebookDocument
                                                      For Suspending10-6
                                                                     Anti-US,Filed  08/04/20
                                                                             Pro-Kremlin Viral Video Page
                                                                                                     Channels7::of 9 View
                                                                                                                Reader




             About Connatix




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=16&url=https%3A%2F%2Fwww.ibtimes.com%2Frussias-rt-slams-f…   6/8
8/2/2020               Case 3:20-cv-05222-JD
                            Russia's RT Slams FacebookDocument
                                                      For Suspending10-6
                                                                     Anti-US,Filed  08/04/20
                                                                             Pro-Kremlin Viral Video Page
                                                                                                     Channels8::of 9 View
                                                                                                                Reader




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=16&url=https%3A%2F%2Fwww.ibtimes.com%2Frussias-rt-slams-f…   7/8
8/2/2020               Case 3:20-cv-05222-JD
                            Russia's RT Slams FacebookDocument
                                                      For Suspending10-6
                                                                     Anti-US,Filed  08/04/20
                                                                             Pro-Kremlin Viral Video Page
                                                                                                     Channels9::of 9 View
                                                                                                                Reader




             "People connecting with Pages shouldn't be misled about who's behind them,” said a Facebook
             spokesperson. “Just as we've stepped up our enforcement of coordinated inauthentic behavior and
             financially motivated spam over the past year, we'll continue improving so people can get more
             information about the Pages they follow.”

             As expected, Maffick Media blasted Facebook’s closure of its pages and Facebook’s policies as “new
             McCarthyism.” For its part, RT said Maffick was singled out for the sole reason that Russia is supporting
             the firm.

             RT claims no official requests to explain the websites were filed with Maffick Media. It also alleges the
             company was never notified before the fact.

             RT blames CNN for this controversy engulfing itself and Maffick Media. It claims the accounts were
             suspended only after CNN aired a report with the headline “Kremlin funds viral videos aimed at
             millennials.”

             In its story, CNN branded all three pages as part of the Kremlin’s "influence campaign" targeting
             unsuspecting young American adults. CNN also said Maffick Media is “mostly owned” by Ruptly (a
             subsidiary of RT) “and is thus in the Kremlin’s back pocket.”

             RT also attacked CNN for repeatedly accusing Maffick Media of concealing its suspected ties to Russia
             to mislead its audience.

             Margarita Simonyan, RT Editor-in-Chief, said Facebook didn't seem to have an issue with the pages
             until CNN brought up the issue.

             Kremlin spokesman Dmitry Peskov said RT "has to stand up for its rights” in the face of this controversy.
             Peskov also inexplicably remains optimistic the pages will be restored.

             "I think of course RT has to stand up for its interests and receive explanations regarding this particular
             company and what the reasons were,” said Peskov.




chrome-extension://ecabifbgmdmgdllomnfinbmaellmclnh/data/reader/index.html?id=16&url=https%3A%2F%2Fwww.ibtimes.com%2Frussias-rt-slams-f…   8/8
